IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00141-CV

ROBERT A. SWEARINGEN,
GKG.NET, INC., PAUL MARVIN,
AND TAYLOR MARVIN,
                                                             Appellants
v.

MITCHELL RUDDER PROPERTIES, LP,
SUCCESSOR IN INTEREST TO KARBROOKE, INC.,
                                    Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 06-003373-CV-85


                          MEMORANDUM OPINION


       Appellants have filed an “Unopposed Motion to Dismiss Appeal.” See TEX. R.

APP. P. 42.1(a)(1). It states that the parties have entered into a settlement agreement and

that Appellants seek dismissal of this appeal with costs to be assessed against the party

incurring them.

       Dismissal of this appeal would not prevent a party from seeking relief to which it
would otherwise be entitled. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 30, 2012
[CV06]




Swearingen v. Mitchell Rudder Properties                                          Page 2